Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/05/2022 has been entered.
	Applicants’ amendments and arguments filed in their response dated 07/05/2022 are acknowledged. In said response dated 07/05/2022 applicants’ have amended claims 13 and 31, cancelled claims 1-3, 5, 8 and 11 and added new claims 32-34. Thus, amended claims 13, 19-25, 27 and 30-34 are pending in this application and amended claims 13 and 30-34 are now under consideration for examination; non-elected Group Il, claims 19-25 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Priority
	Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a 371 of PCT/IL2019/050336 filed on 03/25/2019, which claims benefit of Provisional applications: 62/647,741 filed on 03/25/2018 and 62/666,211 filed on 05/03/2018. However, upon further review the support for the instant amended claims are only granted the priority date of the filing date of the instant Non-Provisional Application filed on 09/24/2020; examiner maintains the following position: (i) in Provisional application 62/647,741 filed on 03/25/2018, there is no support for 1X103 and 1X109 CFU/ml and there is no support for kit and airtight container; (ii) in Provisional application 62/666,211 filed on 05/03/2018 there is no support for 1X103 CFU/ml; and (iii) in PCT/IL2019/0500336 filed on 03/25/2019 there is no support for 1X103 CFU/ml.  
Withdrawn-New Matter-Claim Rejections: 35 USC § 112 (a)
Previous rejection of amended claim 13 and claims 30-31 depending therefrom rejected under 35 U.S.C. 112(a)/new-matter, is being withdrawn due to claim amendments and persuasive arguments.
Withdrawn-Claim Rejections: 35 USC § 101
Previous rejection of claims 1-3, 5 and 11 rejected under 35 U.S.C. 101, is being withdrawn due to claim amendments.
Withdrawn-Claim Rejections: 35 USC § 112(b)
Previous rejection of claims 1 and 13 and claims 2-3, 5, 8, 11, 30-31 depending therefrom rejected under 35 U.S.C. 112(b), is being withdrawn due to claim amendments and persuasive arguments.
Withdrawn-Claim Rejections: 35 USC § 102/§ 103
Claims 1-3, 5 and 11 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated or, in the alternative, under 35 U.S.C. 103(a) as obvious over Zheng1 et al., (J. Inst. Brew., 2011, Vol. 117(1): 82-90) or Zheng2 et al., (Food Microbiol., 2012, Vol. 31: 293-300) or Zheng3 et al., (Int. J. Food Micrbiol., 2014, Vol. 182-183: 57-62) and as evidenced by Li et al., (Food Micro Biol., 2018, Vol. 76: 11-20), is being withdrawn due to claim amendments.
Maintained-Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 13 and 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 13 and 30-34 as interpreted, are directed to encompass: a kit comprising any fermentation composition comprising any non-pathogenic hydrolase secreting bacteria said composition comprising any one of hydrolase secreting bacteria Bacillus, Pseudomonas … and any fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and genus of non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype; as in claims 13 and 30-33); and a kit comprising any hydrolase secreting bacteria … and any non-pathogenic fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and a genus of any non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype; as in claim 34).  
 “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .”). Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  

There is no actual genotypic/phenotypic limitation with regard to the members of the genus of bacteria and fermenting microorganism i.e., a kit comprising any fermentation composition comprising any non-pathogenic hydrolase secreting bacteria said composition comprising any one of hydrolase secreting bacteria Bacillus, Pseudomonas … and any fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and genus of non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype; as in claims 13 and 30-33); and a kit comprising any hydrolase secreting bacteria … and any non-pathogenic fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and a genus of any non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype; as in claim 34). Furthermore, there is no limitation as to the genus of modifications that can be made to obtain the genus of bacteria and fermenting microorganism. While the specification in the instant application discloses specific fermentation compositions comprising a few species of Bacillus sp., (isolates; having the desired phenotype and biochemical characteristics) along with commercially available fermenting microorganism Saccharomyces sp., (for details see Examples 1-10, pages 25-36 of specification); however, the specification is silent with regard to the members of the genus of bacteria and fermenting microorganism i.e., a kit comprising any fermentation composition comprising any non-pathogenic hydrolase secreting bacteria said composition comprising any one of hydrolase secreting bacteria Bacillus, Pseudomonas … and any fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and genus of non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype; as in claims 13 and 30-33); and a kit comprising any hydrolase secreting bacteria … and any non-pathogenic fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and a genus of any non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype; as in claim 34).
The claims encompass a large genus of bacteria and fermenting microorganism which are genotypically and phenotypically unrelated including naturally occurring and non-naturally-occurring bacteria and fermenting microorganism. “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description.  
There are no examples provided to encompass the numerous characteristics of the whole genus claimed. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claim and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
Applicants’ have traversed the above 35 U.S.C. 112(a) written-description rejection and enablement with the following common arguments (see pages 7-9 of Applicants’ REMARKS dated 07/05/2022). 	 
	Applicants’ argue: “…Applicant respectfully disagrees and states that the claimed invention is directed towards specific properties of bacterial species satisfying the requirements of claim 13 (e.g. hydrolase secretion, capability to maintain (or not reducing) the pH of the fermentation mixture, antibacterial but not antifungal properties) for a significant improvement of ethanol fermentation in an industrially relevant process.
	Furthermore, it should be apparent to a skilled artisan, to identify and elect a particular bacteria satisfying the requirements listed in the claims. Applicant respectfully provides that based on the experimental data provided in the application, a skilled artisan would have sufficient expectation of success to implement any bacteria satisfying the requirements of claim 13 for improvement of ethanol production.
	Furthermore, specific properties of the bacterial species such as pH regulation, antimicrobial activity, and ethanol tolerability can be easily tested based on the methods disclosed in the Examples section of the application as filed (see Examples 4-6)…
	Further to the above, Applicant respectfully provides a list of scientific publications(attached herein) exemplifying numerous bacterial species having hydrolase activity at various pH
ranges.
	Specifically, Kim et al. discloses cellulolytic activity of Bacillus subtilis strains at different pH. Kim et al. further shows that the activity is maintained at wide range of pH.
	Ingle et al. is a review disclosing bacterial a-Amylases having enzymatic activity at various pH ranges…”

	Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in in the Office-actions dated 09/17/2021, 02/02/2022 and additionally for the following reasons: 
Examiner continues to maintain claims 13 and 30-34 are directed to a genus of bacteria and fermenting microorganism and there is no evidence in the specification for possession or enablement for the compositions as claimed; i.e., “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description”. 
Examiner continues to maintain that the instant application is limited to specific compositions comprising a few species of Bacillus sp., (isolates; having the desired phenotype and biochemical characteristics) along with commercially available fermenting microorganism Saccharomyces sp., (for details see Examples 1-10, pages 25-36 of specification); additionally the instant specification also teaches only isolate CA2/Bacillus thuringiensis was observed to have a positive contribution to ethanol production (see paragraph [0190], pages 34-35 of specification), whereas, other isolates such as B. subtilis… NN4 Bacillus thuringiensis, AU2 B. badius … were not able to correct the damage done by the induced contamination or by the reduction of glucoamylase (see paragraph [0189], page 34 of specification); the prior art Li et al., (Food Micro Biol., 2018, Vol. 76: 11-20) also provides clear evidence that only certain specific bacterial strains and certain specific yeast strains are able to tolerate ethanol concentration in the range of 4%-12%; see Table 2, page 15; Table 3, page 16; Fig. 3, page 17; Discussions and Conclusion, pages 16-19.
Additionally the references cited by the applicants in their arguments dated 07/05/2022 also supports examiner’s position.
Ingle et al., (Adv. Appl. Microbiol., 1978: 257-278) cited by the applicants, clearly discloses very little is known about acidic amylases and cite a single microorganism B. acidocaldarius and even in said reference microorganism, there are strain differences and differences in -amylase enzyme activity with regards to pH and temperature optimum; see ¶ IV, Acidic Amylases, page 260;  amylase biosynthesis is controlled by many genetic factors including induction and catabolite repression, ¶ C. Induction and Catabolite Repression, page 267; and entire document.
Similarly, Kim et al., (ISRN Microbiol., Vol. 2012, Article ID 650563, 9 pages) cited by the applicants, also supports examiner’s position; said reference clearly discloses only 3 strains out of 309 positive clones showed significant cellulolytic activity and said enzymes were only active in a narrow range of pH 6-7; see ¶ 3. Results and Discussion and Fig. 3, & Table 1, page 4; Fig. 3-4, page 6; Fig. 6, page 8; and entire document.  
Hence, there are no examples provided to encompass the numerous characteristics of the whole genus claimed in the claimed fermentation composition. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals applicants’ hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of enzymes in the claimed method of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
MPEP 2163.II.A.2. (a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”; 
Examiner would like to reiterate
“The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility”, [u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field”, and “a patent is not a hunting license”,[i]t is not a reward for the search, but compensation for its successful conclusion.”
Maintained-Enablement
Claims 13 and 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification, while being enabling specific fermentation compositions comprising a few species of Bacillus sp., (isolates; having the desired phenotype and biochemical characteristics) along with commercially available fermenting microorganism Saccharomyces sp., (for details see Examples 1-10, pages 25-36 of specification), does not reasonably provide enablement for a kit comprising any fermentation composition comprising any non-pathogenic hydrolase secreting bacteria said composition comprising any one of hydrolase secreting bacteria Bacillus, Pseudomonas … and any fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and genus of non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype; as in claims 13 and 30-33); and a kit comprising any hydrolase secreting bacteria … and any non-pathogenic fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and a genus of any non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype; as in claim 34). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with the claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 13 and 30-34 are so broad as to encompass: a kit comprising any fermentation composition comprising any non-pathogenic hydrolase secreting bacteria said composition comprising any one of hydrolase secreting bacteria Bacillus, Pseudomonas … and any fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and genus of non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype; as in claims 13 and 30-33); and a kit comprising any hydrolase secreting bacteria … and any non-pathogenic fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and a genus of any non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype; as in claim 34). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number bacteria and fermenting microorganism broadly encompassed by the claims. The scope of the claims does not commensurate with the enablement provided by the disclosure with regard to a kit comprising any fermentation composition comprising any non-pathogenic hydrolase secreting bacteria said composition comprising any one of hydrolase secreting bacteria Bacillus, Pseudomonas … and any fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and genus of non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype; as in claims 13 and 30-33); and a kit comprising any hydrolase secreting bacteria … and any non-pathogenic fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and a genus of any non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype; as in claim 34). However, the specification is silent on any hydrolase secreting bacteria (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype) and any fermenting microorganism … . Therefore, it would require undue experimentation by the skilled artisan to make and use the claimed composition. 
While a few specific species of bacteria (hydrolase secreting bacteria with the desired phenotype) and yeast (fermenting microorganism) are known in the art (for details see 103 rejections below), there are no reports of any fermentation composition i.e., a kit comprising any fermentation composition comprising any non-pathogenic hydrolase secreting bacteria said composition comprising any one of hydrolase secreting bacteria Bacillus, Pseudomonas … and any fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and genus of non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype; as in claims 13 and 30-33); and a kit comprising any hydrolase secreting bacteria … and any non-pathogenic fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and a genus of any non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype; as in claim 34) having the desired biochemical characteristics as claimed in claims of the instant invention. Because there is no such readily available guidance in prior art, nor does the specification provides one, it would be undue experimentation for those skilled in the art to  make and use said claimed  fermentation composition for intended purposes.
	In view of the great breadth of the claims, amount of experimentation required to make and use the claimed composition, the lack of guidance, working examples, and unpredictability of the art in predicting the method of making and or use of the composition described in the present invention. For the above purpose, the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the composition encompassed by the claims.
Thus, applicants have not provided sufficient guidance or shown any working examples to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims that broadly encompass a kit comprising any fermentation composition comprising any non-pathogenic hydrolase secreting bacteria said composition comprising any one of hydrolase secreting bacteria Bacillus, Pseudomonas … and any fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and genus of non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype; as in claims 13 and 30-33); and a kit comprising any hydrolase secreting bacteria … and any non-pathogenic fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and a genus of any non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype; as in claim 34). The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 1924 (CCPA 1970)). Without sufficient guidance, determination of compositions for making and using said compositions is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly extensive and undue. See In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988).
Applicants’ have traversed the above 35 U.S.C. 112(a) written-description rejection and enablement with the following common arguments (see pages 7-9 of Applicants’ REMARKS dated 07/05/2022). 	 
	Applicants’ argue: “…Applicant respectfully disagrees and states that the claimed invention is directed towards specific properties of bacterial species satisfying the requirements of claim 13 (e.g. hydrolase secretion, capability to maintain (or not reducing) the pH of the fermentation mixture, antibacterial but not antifungal properties) for a significant improvement of ethanol fermentation in an industrially relevant process.
	Furthermore, it should be apparent to a skilled artisan, to identify and elect a particular bacteria satisfying the requirements listed in the claims. Applicant respectfully provides that based on the experimental data provided in the application, a skilled artisan would have sufficient expectation of success to implement any bacteria satisfying the requirements of claim 13 for improvement of ethanol production.
	Furthermore, specific properties of the bacterial species such as pH regulation, antimicrobial activity, and ethanol tolerability can be easily tested based on the methods disclosed in the Examples section of the application as filed (see Examples 4-6)…
	Further to the above, Applicant respectfully provides a list of scientific publications(attached herein) exemplifying numerous bacterial species having hydrolase activity at various pH
ranges.
	Specifically, Kim et al. discloses cellulolytic activity of Bacillus subtilis strains at different pH. Kim et al. further shows that the activity is maintained at wide range of pH.
	Ingle et al. is a review disclosing bacterial a-Amylases having enzymatic activity at various pH ranges…”

 Reply: Applicants' arguments have been considered but are found to be non-persuasive for the following reasons. Applicants’ arguments filed on 07/05/2022 for the traversal of enablement rejection is on similar lines to the arguments presented for traversing the written-description, said arguments have been fully considered but they are not persuasive. Examiner continues to maintain the rejection for reasons stated on record, supporting evidence and arguments presented above in maintaining the written-description rejection also applies to enablement rejection. 
For the above cited reasons, examiner is maintaining the written-description and enablement rejection for claims 13 and 30-34.
Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 13 and 30-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng1 et al., (J. Inst. Brew., 2011, Vol. 117(1): 82-90) or Zheng2 et al., (Food Microbiol., 2012, Vol. 31: 293-300) or Zheng3 et al., (Int. J. Food Micrbiol., 2014, Vol. 182-183: 57-62) as evidenced by Li et al., (Food Micro Biol., 2018, Vol. 76: 11-20) and in further in view of Lewis et al., (US 2018/0264052), Vladimirovich et al., (US 2010/0098805) and White C., (US 8,802,421).   
Zheng1 et al., (J. Inst. Brew., 2011, Vol. 117(1): 82-90) disclose “Daqu”–a traditional Chinese liquor fermentation starter culture/a natural mixed starter culture comprising Bacillus spp, Saccharomyces, in said composition Bacillus spp, ranges from 5.7-9.8 LogCFU/g and Saccharomyces 6.4 LogCFU/g (Table I, page 84); said composition comprising endogenous hydrolytic enzymes (col. 1, last ¶, page 88; and entire document).   
Zheng2 et al., (Food Microbiol., 2012, Vol. 31: 293-300) disclose “Fen-Daqu”–a traditional Chinese liquor fermentation starter culture/a natural mixed starter culture; a natural saccharifying and fermenting agent comprising Bacillus spp, Pseudomonas, Saccharomyces and Pichia (Abstract; Fig. 1, page 294) Bacterial and Yeast composition in LogCFU/g (Table 1 & Table 2, page 296; Table 3, page 297; and entire document).
Zheng3 et al., (Int. J. Food Micrbiol., 2014, Vol. 182-183: 57-62) Fen-Daqu”–a traditional Chinese liquor fermentation starter culture/a natural mixed starter culture; a natural saccharifying and fermenting agent comprising Bacillus spp, and Pichia (Abstract; Fig. 1, page 58; changes in pH and LogCFU/g during fermentation (Table 2, page 59); microbiota composition (Table 3, page 60; Fig. 3, page 61; and entire document).  
Li et al., (Food Micro Biol., 2018, Vol. 76: 11-20) provide evidence said natural mixed culture starters/traditional Daqu cultures comprise specific bacteria and yeasts and their tolerance to pH and ethanol tolerance, metabolic activity/production of enzymes under different pH and ethanol concentration and yeast species producing ethanol and the claim limitations such as pH and ethanol tolerance are met by the natural product (see Abstract; Fig. 1-2, page 14; Table 2, page 15; Table 3, page 16; Fig. 3, page 17; Discussions and Conclusion, pages 16-19).
As such, disclosure of the importance of fermentation composition comprising a fermentable carbon source, at least one hydrolase-secreting bacteria and at least one ethanol fermenting microorganism, as taught in the prior art references of Zheng1 et al., or Zheng2 et al., or Zheng3 et al., and as evidenced by Li et al., one of ordinary skill in the art would have the motivation and a reasonable expectation of success wherein a ratio between the hydrolase secreting bacteria and the ethanol fermenting microorganism  is from 1:1- to 1:1000 as suggested by Li et al.
However, Zheng1 et al., or Zheng2 et al., or Zheng3 et al., and as evidenced by Li et al., are silent regarding wherein said composition further comprising an enzyme and wherein said hydrolase secreting bacteria stored in an airtight container (as in claims 13 and 30-34). 
Regarding claims 13 and 30-34, analogous art Lewis et al., (US 2018/0264052) advantageously teach feed or animal feed additives comprising Bacillus strains (see Abstract; and entire document); said reference Bacillus strain having antimicrobial activity (para [0029]; Example 2; Example 4); said reference Bacillus strain producing enzymes such as amylase, cellulase and protease (para [0070]); said reference feed or animal feed further comprising one or more enzymes such as glucoamylase, alpha-amylase and protease (para [0124], [0178-0183]).
Regarding claims 13 and 30-34, the following reference Vladimirovich et al., (US 2010/0098805) teaches kit comprising hydrolase secreting bacteria/Bacillus and stored in an airtight container; see paragraphs [0086], [0118], [0124], [00168], [0186], and entire document. 
	Regarding claims 13 and 30-34, White C., (US 8,802,421) also teach airtight container/kit for the transport of yeast and bacteria; see Abstract; Fig. 5-7; col. 3, lines 35-55; col. 5, lines 20-65; and entire document.
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Zheng1 et al., or Zheng2 et al., or Zheng3 et al., and as evidenced by Li et al., and employ the teachings and suggestions of Lewis et al., Vladimirovich et al., and White C., for selection and optimization of compositions comprising hydrolase-secreting bacteria, fermenting microorganism and enzymes having the desired biological and biochemical properties and said composition is stored in an airtight container depending on the experimental need. Motivation to generate such compositions comprising hydrolase-secreting bacteria and fermenting microorganism (having the desired biological/biochemical properties) is a commercial product of importance (Zheng1 et al., or Zheng2 et al., or Zheng3 et al., and as evidenced by Li et al.,). The expectation of success is high, because the combined teachings of Zheng1 et al., or Zheng2 et al., or Zheng3 et al., Li et al., Lewis et al., Vladimirovich et al., and White C., teach compositions comprising hydrolase-secreting bacteria and fermenting microorganism having the desired biological/biochemical properties and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (Zheng1 et al., or Zheng2 et al., or Zheng3 et al., Li et al., Lewis et al., Vladimirovich et al., and White C.,) i.e., a kit comprising any fermentation composition comprising any non-pathogenic hydrolase secreting bacteria said composition comprising any one of hydrolase secreting bacteria Bacillus, Pseudomonas … and any fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and genus of non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype); and a kit comprising any hydrolase secreting bacteria … and any non-pathogenic fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and a genus of any non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype), as taught by the instant invention and as claimed in claims 13 and 30-34 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 13 and 30-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng1 et al., (J. Inst. Brew., 2011, Vol. 117(1): 82-90) or Zheng2 et al., (Food Microbiol., 2012, Vol. 31: 293-300) or Zheng3 et al., (Int. J. Food Micrbiol., 2014, Vol. 182-183: 57-62) as evidenced by Li et al., (Food Micro Biol., 2018, Vol. 76: 11-20) and in further in view of Lewis et al., (US 2018/0264052), Vladimirovich et al., (US 2010/0098805) and White C., (US 8,802,421).
Applicants’ have traversed the above 35 U.S.C. 103(a) rejection with the following arguments (see pages 9-11 of Applicants’ REMARKS dated 07/05/2022). 
	Applicants’ argue “…It seems from the above that Zheng 1-3 solely describes various microbiota found in Daqu, with the intention to “stimulate the standardization and optimization of Chinese liquor production.”
	With respect to Li et al., Applicant respectfully provides that the current application claims the benefit of priority of US Provisional Application No. 62/647,741 (disclosing substantially the same subject matter), filed March 25, 2018, which predates the online publication date of Li(March 30, 2018).
	Applicant provides that the combined cited art neither discloses, teaches, nor suggests specific properties of bacterial species satisfying the requirements of claim 13 (e.g. hydrolase secretion, capability to maintain (or not reducing) the pH of the fermentation mixture, antibacterial
but not antifungal properties) for a significant improvement of ethanol fermentation in an industrially relevant process.
	Accordingly, based on the teachings of the art, a skilled artisan would not be able to arrive at the claimed invention without extensive experimentation…”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive. At the outset for the record examiner would like to state that, upon further review the support for the instant amended claims are only granted the priority date of the filing date of the instant Non-Provisional Application filed on 09/24/2020; examiner maintains the following position: (i) in Provisional application 62/647,741 filed on 03/25/2018, there is no support for 1X103 and 1X109 CFU/ml and there is no support for kit and airtight container; (ii) in Provisional application 62/666,211 filed on 05/03/2018 there is no support for 1X103 CFU/ml; and (iii) in PCT/IL2019/0500336 filed on 03/25/2019 there is no support for 1X103 CFU/ml.
Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 02/02/2022. Contrary to applicants’ arguments and assertions, the factual findings are as follows: the structural and functional elements of the instant invention, as claimed in claims 13 and 30-34 is taught in the combined teachings of cited prior art (for details see the 35 U.S.C. 103(a) rejection above) and the expectation of success is high. Examiner in the rejection above has also provided motivation and suggestion to modify the primary references (applied references) by the secondary references (teaching references). Therefore, examiner continues to take the position that each and every element of the instant invention is taught in the combination of cited references and that the combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the composition claimed herein and the method of use of claimed composition and the claimed benefits are very much expected and predictable. 
The cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the criteria and parameters (Teaching, Suggestion and Motivation) as defined by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness.
	In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
New-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 13 and 30-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tantipaibulvut et al., (Energy Procedia, 2015, Vol. 79: 1001-10070, in IDS) and in further in view of Promon SK., (Thesis submitted to BRAC Univ., 2015, Dhaka, Bangladesh, pages 1-70), Lewis et al., (US 2018/0264052), Vladimirovich et al., (US 2010/0098805) and White C., (US 8,802,421).   
Tantipaibulvut et al., (Energy Procedia, 2015, Vol. 79: 1001-10070, in IDS) disclose production of ethanol by co-culturing Bacillus subtilis (hydrolase secreting bacteria) and Saccharomyces cerevisiae (fermenting microorganism) by utilizing desizing wastewater (lignocellulosic biomass; see Abstract; Introduction, pages 1001-1002; and entire document); said reference discloses said substrate/effluent of desizing wastewater having a pH of 4.7-6.5, starch and reducing sugar (Table  1, page 1002); ethanol production by co-culture (¶ 2.3, pages 1002-1003); different inoculum ratio of Bacillus subtilis to Saccharomyces cerevisiae ranging from 1: to 1:2 (¶  3.2.1, pages 1003-1004; Fig. 2, page 1004); production of ethanol with co-culture yielded 5.8 g/L after 48 h incubation (¶ 4. Conclusion, page 1006).
However, Tantipaibulvut et al., (Energy Procedia, 2015, vol. 79: 1001-10070, in IDS) is silent regarding wherein said composition further comprising an enzyme and wherein said hydrolase secreting bacteria stored in an airtight container (as in claims 13 and 30-34). 
Promon SK., (Thesis submitted to BRAC Univ., 2015, Dhaka, Bangladesh, pages 1-70) analogous art also disclose production of ethanol by co-culturing Bacillus subtilis (cellulose degrading/hydrolase secreting bacteria) and Saccharomyces spp. (fermenting microorganism) by utilizing lignocellulosic substrate (Abstract; last ¶, page 46; Conclusion, page 49and entire document); said reference discloses methods for determining colony forming units (CFU; ¶ 3.2.3, page 22). 
Regarding claims 13 and 30-34, analogous art Lewis et al., (US 2018/0264052) advantageously teach feed or animal feed additives comprising Bacillus strains (see Abstract; and entire document); said reference Bacillus strain having antimicrobial activity (para [0029]; Example 2; Example 4); said reference Bacillus strain producing enzymes such as amylase, cellulase and protease (para [0070]); said reference feed or animal feed further comprising one or more enzymes such as glucoamylase, alpha-amylase and protease (para [0124], [0178-0183]).
Regarding claims 13 and 30-34, the following reference Vladimirovich et al., (US 2010/0098805) teaches kit comprising hydrolase secreting bacteria/Bacillus and stored in an airtight container; see paragraphs [0086], [0118], [0124], [00168], [0186], and entire document. 
	Regarding claims 13 and 30-34, White C., (US 8,802,421) also teach airtight container/kit for the transport of yeast and bacteria; see Abstract; Fig. 5-7; col. 3, lines 35-55; col. 5, lines 20-65; and entire document.
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Tantipaibulvut et al., and Promon SK., and employ the teachings and suggestions of Lewis et al., Vladimirovich et al., and White C., for selection and optimization of compositions comprising hydrolase-secreting bacteria, fermenting microorganism and enzymes having the desired biological and biochemical properties and said composition is stored in an airtight container depending on the experimental need. Motivation to generate such compositions comprising hydrolase-secreting bacteria and fermenting microorganism (having the desired biological/biochemical properties) is a commercial product of importance (Tantipaibulvut et al., and Promon SK.,). The expectation of success is high, because the combined teachings of Tantipaibulvut et al., Promon SK., Lewis et al., Vladimirovich et al., and  White C., teach compositions comprising hydrolase-secreting bacteria and fermenting microorganism having the desired biological/biochemical properties and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
As such, disclosure of the importance of fermentation composition comprising a fermentable carbon source, at least one hydrolase-secreting bacteria and at least one ethanol fermenting microorganism, as taught in the prior art references Tantipaibulvut et al., and Promon SK., one of ordinary skill in the art would have the motivation and a reasonable expectation of success wherein a ratio between the hydrolase secreting bacteria and the ethanol fermenting microorganism is from 1:1- to 1:1000, as optimization of ratio is also suggested by Tantipaibulvut et al. Regarding specific ratio of hydrolase-secreting bacteria and fermenting microorganism, determining CFU are also provided/suggested in the combination of references of Tantipaibulvut et al., and Promon SK., and examiner also takes the position the following position; optimization of known variables, and the examiner finds support in: MPEP 2144.05 [R-5]: A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Given this extensive teaching in prior art (Tantipaibulvut et al., Promon SK., Lewis et al., Vladimirovich et al., and White C.,) i.e., a kit comprising any fermentation composition comprising any non-pathogenic hydrolase secreting bacteria said composition comprising any one of hydrolase secreting bacteria Bacillus, Pseudomonas … and any fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and genus of non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype); and a kit comprising any hydrolase secreting bacteria … and any non-pathogenic fermenting non-pathogenic microorganism (genus of bacteria including naturally-occurring and non-naturally occurring of undefined genotype and phenotype and a genus of any non-pathogenic fermenting microorganisms encompassing bacteria/yeast/fungus including naturally-occurring and non-naturally occurring of undefined genotype and phenotype), as taught by the instant invention and as claimed in claims 13 and 30-34 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 13 and 30-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tantipaibulvut et al., (Energy Procedia, 2015, Vol. 79: 1001-10070, in IDS) and in further in view of Promon SK., (Thesis submitted to BRAC Univ., 2015, Dhaka, Bangladesh, pages 1-70), Lewis et al., (US 2018/0264052), Vladimirovich et al., (US 2010/0098805) and White C., (US 8,802,421).
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claims 13 and 30-34 are rejected under 35 U.S.C. 112(a) for written-description and enablement.
Claims 13 and 30-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng1 et al., (J. Inst. Brew., 2011, Vol. 117(1): 82-90) or Zheng2 et al., (Food Microbiol., 2012, Vol. 31: 293-300) or Zheng3 et al., (Int. J. Food Micrbiol., 2014, Vol. 182-183: 57-62) as evidenced by Li et al., (Food Micro Biol., 2018, Vol. 76: 11-20) and in further in view of Lewis et al., (US 2018/0264052), Vladimirovich et al., (US 2010/0098805) and White C., (US 8,802,421).   
Claims 13 and 30-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tantipaibulvut et al., (Energy Procedia, 2015, vol. 79: 1001-10070, in IDS) and in further in view of Promon SK., (Thesis submitted to BRAC Univ., 2015, Dhaka, Bangladesh, pages 1-70), Lewis et al., (US 2018/0264052), Vladimirovich et al., (US 2010/0098805) and White C., (US 8,802,421).   
Non-elected Group Il, claims 19-25 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.



Conclusion
	None of the claims are allowable. Claims 13 and 30-34 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652